Citation Nr: 0704883	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected vaginitis, currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for a 
right and left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, and from May 1980 to March 1999.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).

During her December 2005 hearing before the Board, the 
veteran raised the issue of entitlement to service connection 
for genital herpes.  As review of the claims file reveals 
that this issue has not yet been developed, it is referred to 
the RO for the appropriate actions.

In a February 2006 written submission to the Board, the 
veteran claimed entitlement to special monthly compensation 
for loss of use of a creative organ, to include as due to her 
status post hysterectomy.  As review of the claims file 
reveals that this issue has not yet been developed, it is 
referred to the RO for the appropriate actions.

In a separate February 2006 written submission to the Board, 
the veteran claimed entitlement to an increased evaluation 
for her service-connected radiculopathy of the right lower 
extremity, radiculopathy of the left lower extremity, and 
radiculopathy of the left upper extremity.  As review of the 
claims file reveals that these issues have also not yet been 
developed, they are referred to the RO for the appropriate 
actions.

The issues of entitlement to service connection for a right 
foot disorder, and entitlement to service connection for a 
left foot disorder, are addressed in the Remand portion of 
the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected vaginitis is manifested 
by gynecological symptomatology which is controlled through 
oral and cutaneous, prescription and nonprescription, 
medications.

2.  An unappealed rating decision dated in April 2002 denied 
service connection for a right foot disorder and a left foot 
disorder.

3.  The additional evidence received since the time of the 
unappealed rating decision in April 2002 raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for a right foot disorder and entitlement 
to service connection for a left foot disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for service-
connected vaginitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 
7611 (2006).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for a right and left foot disorder is new 
and material, and therefore, the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an increased 
evaluation and to reopen previously finally decided claims, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
November 2003 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in April 2004.  38 C.F.R. § 3.159(c) 
(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Vaginitis

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected vaginitis is assigned a 10 
percent evaluation under the provisions of 38 C.F.R. § 4.116, 
Diagnostic Code 7611.  This rating contemplates symptoms that 
require continuous treatment.  A 30 percent disabling 
evaluation, the maximum schedular evaluation available, 
requires symptoms not controlled by continuous treatment.  
Id.

The manifestations of the veteran's vaginitis do not merit 
the maximum 30 percent evaluation.  Although the medical 
evidence of record for the appeal period in question shows 
that the veteran has been repeatedly treated for nonspecific 
and bacterial vaginitis, there is no evidence that these 
symptoms have failed to be controlled by continuous 
medication.  Initially, both the VA treatment records in 
evidence, as well as the veteran's testimony during her 
December 2005 Board hearing, reveal that she is not on 
"continuous treatment," in that she does not maintain a 
daily or similarly frequent dosage of appropriate 
medications.  Instead, she has been treated for individual, 
discrete vaginitis incidences.  However, even if the number 
of occasions on which the veteran has been treated could 
aggregately be considered "continuous" treatment, VA 
treatment records dated throughout the course of the appeal 
period note that the veteran develops vaginitis subsequent to 
courses of antibiotic treatment for unrelated conditions, and 
there are no treatment records which show that the oral or 
cutaneous medications prescribed do not resolve the 
symptomatology for the given instance.  

As such, the evidence of record does not show that the 
veteran's service-connected vaginitis has failed to be 
controlled by continuous medication, and for this reason, the 
preponderance of the evidence is against her claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right and Left Foot Disorders, On the Basis of New and 
Material Evidence

The pertinent statute provides that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a right foot disorder, 
and service connection for a left foot disorder, in April 
2002, and notified the veteran of the decision the same 
month.  The veteran did not appeal, and that decision is 
final.  38 U.S.C.A. § 7105(c).  The rating decision declined 
to reopen the veteran's claims, concluding 


that she had not submitted new and material evidence showing 
chronic residuals of inservice treatment for a bilateral 
hammertoe deformity.  In order for the veteran's claims to be 
reopened, evidence must have been presented or secured since 
the unappealed April 2002 rating decision which is relevant 
to, and probative of, this matter.

The evidence of record at the time of the unappealed April 
2002 rating decision which was relevant to the veteran's 
claims for service connection included her service medical 
records; VA examinations dated in January 1973, December 
1998, November 2000, and May 2001; and VA outpatient 
treatment records and diagnostic studies dated from 1999 to 
2001.  The additional evidence added to the record since that 
decision includes a VA examination dated in April 2004, and 
VA outpatient treatment records dated from October 2001 
through January 2006.  

The RO denied the veteran's claims for entitlement to service 
connection for entitlement to service connection for a right 
foot disorder, and entitlement to service connection for a 
left foot disorder, in April 2002.  At that time, there was 
no evidence that the veteran had a hammertoe deformity.  
However, it is clear from the evidence of record that the 
veteran currently has multiple foot disorders, to include 
hammertoes, which affect both feet.  Specifically, February 
2004 and May 2004 VA treatment records note bilateral arch 
pain and plantar fasciitis bilaterally; an October 2005 VA 
treatment record diagnoses the veteran with hammertoe 
deformity in the second to fifth toes, bilaterally, as well 
as a deformity of the foot arches, bilaterally; and December 
2005 and January 2006 VA treatment records and diagnostic 
studies show bilateral tarsal tunnel syndrome.  Ultimately, 
while the preceding discussion reveals that the veteran has 
current diagnoses of multiple bilateral foot disorders, to 
include bilateral hammertoe deformities.  Thus, the evidence 
the veteran has submitted constitute proof of the matter on 
which her claim was previously denied.

As the evidence submitted since the last final decision is 
both "new," as it had not been previously considered by VA, 
and "material," as it shows that the veteran has a current 
diagnosis of bilateral foot disorders, to include hammertoes, 
the issues of entitlement to service connection for a right 
and left foot disorder are reopened.


ORDER

An increased evaluation for service-connected vaginitis is 
denied.

New and material evidence having been submitted, the appeal 
to reopen the claims for entitlement to service connection 
for a right foot disorder, and entitlement to service 
connection for a left foot disorder, are granted, to that 
extent only.


REMAND

By the above decision, the veteran's claims for entitlement 
to service connection for a right foot disorder, and 
entitlement to service connection for a left foot disorder, 
have been reopened.  To that end, based on a review of the 
claims file, including evidence submitted by the veteran 
subsequent to certification of her appeal, but considered by 
the Board consequent to a waiver of RO jurisdiction, the 
Board concludes that additional development is required 
before the claims can be adjudicated on an appellate basis.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or 


in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Initially, the Board notes that in a February 2006 submission 
to the Board, the veteran noted that she had recently been 
diagnosed with bilateral tarsal tunnel syndrome by medical 
professionals at a VA Medical Center.  In that submission, 
the veteran also reported that she was to be evaluated in 
March 2006 for possible corrective surgery for this 
condition.  However, the VA treatment records containing 
these diagnoses and evaluation, and any surgery which may 
have been conducted, are not of record; as they are within 
constructive possession of VA, they must be obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

As noted in the decision above, the record contains an 
October 2005 VA treatment record diagnosing the veteran with 
hammertoe deformity in the second to fifth toes, bilaterally, 
as well as a deformity of the foot arches, bilaterally.  
However, although there is evidence of treatment for these 
conditions in service and a diagnosis of these and other foot 
disorders constituting a current disability, the record is 
devoid of an objective nexus opinion based on review of the 
service medical records.  Although the October 2005 VA 
treatment record concludes that the deformities began in 
service and were increasing in severity, it is unclear to the 
Board whether the veteran's service medical records were 
reviewed or whether this opinion is based on the veteran's 
reported medical history of her condition.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As such, an objective 
medical opinion based on review of the service medical 
records must be obtained.  See 38 C.F.R. § 3.159(c)(4)(i).  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the 


claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the issues are remanded for the following 
actions:

1.  The RO must contact the veteran, 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources, to 
include VA treatment records dated in 
and subsequent to October 2005.  If, 
after making reasonable efforts to 
obtain these records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
joints examination to determine the 
etiology of any right foot disorder 
and/or left foot disorder found.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests, including 
radiographic studies, 


deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings, and must review the 
results of any testing prior to 
completion of the report.  Following a 
review of the service and postservice 
medical records, the examiner must 
state whether any diagnosed right foot 
disorder and/or left foot disorder is 
related to the veteran's military 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Finally, the RO must readjudicate 
the veteran's claims for entitlement to 
service connection for a right foot 
disorder and entitlement to service 
connection for a left foot disorder.  
If any benefit on appeal remains 
denied, a supplemental statement of the 
case must be 


issued, and the veteran and her 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


